QUANTUM CORPORATION

AMENDED AND RESTATED DIRECTOR CHANGE OF CONTROL AGREEMENT

 

THIS AMENDED AND RESTATED DIRECTOR CHANGE OF CONTROL AGREEMENT ("Agreement") is
effective as of April 1, 2011 by and between _______________ (the "Director")
and QUANTUM CORPORATION, a Delaware corporation (the "Corporation"). This
Agreement amends and restates the Amended and Restated Director Change of
Control Agreement entered into as of November 10, 2007, by and between the
Director and the Corporation.

Recitals

A. The board of directors of the Corporation has determined that it is in the
best interests of the Corporation and its stockholders to assure that the
Corporation will have the continued dedication and objectivity of the Director,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Corporation.

B. The board of directors believes that it is important to provide the Director
with stock benefits upon a Change of Control, which are competitive with those
of other corporations, and provide sufficient incentive to the Director to
continue his or her Association (as defined below) with the Corporation
following a Change of Control.

C. In order to accomplish the foregoing objectives, the board of directors has
directed the Corporation, upon execution of this Agreement by the Director, to
agree to amend and restate the terms of this Agreement as in effect since its
original effective date and to extend the terms of this Agreement as set forth
below.

D. Certain capitalized terms used in the Agreement are defined in Section 2
below.

In consideration of the mutual covenants herein contained, and in consideration
of the continuing Association of the Director with the Corporation, the parties
agree as follows:

 1. Acceleration of Vesting of Equity-Based Compensation Awards.
     a. Termination in Connection with a Change of Control. If the Director's
        Association with the Corporation terminates on or within the twelve (12)
        month period following a Change of Control, other than termination due
        to death or Disability, then the portion of any equity-based
        compensation awards held by Director that is not vested at the time of
        termination shall automatically become vested.
     b. Treatment of Certain Awards Granted under the Nonemployee Director
        Equity Incentive Plan. Section 9.9 of the Nonemployee Director Equity
        Incentive Plan (the "Plan") as amended and restated effective November
        10, 2007, (the "Restatement Date") shall apply to any Restricted Stock
        Unit Award granted thereunder. The Corporation and the Director hereby
        agree that the provisions of this Section 1(b) shall supersede any
        conflicting provisions of the Plan and any Restricted Stock Unit award
        agreement of the Director, and the Corporation and the Director hereby
        agree that this Section 1(b) shall be deemed an amendment to any such
        agreement.

 2. Code Section 409A.
     a. Notwithstanding anything to the contrary in this Agreement, no Deferred
        Compensation Separation Benefits (as defined below) will be considered
        due or payable until the Director has a "separation from service" within
        the meaning of Section 409A of the Internal Revenue Code of 1986, as
        amended, and the final regulations and any guidance promulgated
        thereunder ("Section 409A"). In addition, if the Director is a
        "specified employee" within the meaning of Section 409A at the time of
        the Director's separation from service (other than due to death), then
        the vesting acceleration provided under Section 1(a) of this Agreement
        of any Restricted Stock Units or other Awards granted under the Plan
        that are otherwise deferred compensation under Section 409A, if any, and
        any other severance payments or separation benefits that may be
        considered deferred compensation under Section 409A (together, the
        "Deferred Compensation Separation Benefits") otherwise due to the
        Director on or within the six (6) month period following the Director's
        separation from service will accrue during such six (6) month period and
        will become payable in a lump sum payment (less applicable withholding
        taxes) on the date six (6) months and one (1) day following the date of
        the Director's separation from service. All subsequent payments, if any,
        will be payable in accordance with the payment schedule applicable to
        each payment or benefit. Notwithstanding anything herein to the
        contrary, if the Director dies following his separation from service but
        prior to the six (6) month anniversary of his date of separation, then
        any payments delayed in accordance with this paragraph will be payable
        in a lump sum (less applicable withholding taxes) to the Director's
        estate as soon as administratively practicable after the date of the
        Director's death and all other Deferred Compensation Separation Benefits
        will be payable in accordance with the payment schedule applicable to
        each payment or benefit.
     b. This provision is intended to comply with the requirements of Section
        409A so that none of the severance payments and benefits to be provided
        hereunder will be subject to the additional tax imposed under Section
        409A, and any ambiguities herein will be interpreted to so comply. The
        Corporation and the Employee agree to work together in good faith to
        consider amendments to this Agreement and to take such reasonable
        actions which are necessary, appropriate or desirable to avoid
        imposition of any additional tax or income recognition prior to actual
        payment to the Employee under Section 409A.

 3. Definition of Terms. The following terms referred to in this Agreement shall
    have the following meanings:
     a. Change of Control. "Change of Control" shall mean the occurrence of any
        of the following events:
    
        Any "person" (as such term is used in Sections 13(d) and 14(d) of the
        Securities Exchange Act of 1934, as amended) is or becomes the
        "beneficial owner" (as defined in Rule l3d-3 under said Act), directly
        or indirectly, of securities of the Corporation representing forty
        percent (40%) or more of the total voting power represented by the
        Corporation's then outstanding voting securities; or
        
        A change in the composition of the board of directors of the Corporation
        occurring within a twenty-four (24) month period, as a result of which
        fewer than a majority of the directors are Incumbent Directors.
        "Incumbent Directors" shall mean directors who either (A) are directors
        of the Corporation as of the date hereof, or (B) are elected, or
        nominated for election, to the board of directors of the Corporation
        with the affirmative votes of at least a majority of the Incumbent
        Directors at the time of such election or nomination (but shall not
        include an individual whose election or nomination is in connection with
        an actual or threatened proxy contest relating to the election of
        directors to the Corporation); or
        
        The consummation of a merger or consolidation of the Corporation with
        any other corporation, other than a merger or consolidation which would
        result in the voting securities of the Corporation outstanding
        immediately prior thereto continuing to represent (either by remaining
        outstanding or by being converted into voting securities of the
        surviving entity) at least fifty percent (50%) of the total voting power
        represented by the voting securities of the Corporation or such
        surviving entity outstanding immediately after such merger or
        consolidation, or the stockholders of the Corporation approve a plan of
        complete liquidation of the Corporation or the consummation of a sale or
        disposition by the Corporation of all or substantially all the
        Corporation's assets.
    
        Disability. "Disability" shall mean that the Director has been unable to
        perform his or her duties under this Agreement as the result of his or
        her incapacity due to physical or mental illness with or without
        reasonable accommodation, and such inability, at least twenty-six (26)
        weeks after its commencement, is determined to be total and permanent by
        a physician selected by the Corporation or its insurers and acceptable
        to the Director or the Director's legal representative (such statement
        as to acceptability not to be unreasonably withheld). Termination
        resulting from Disability may only be effected after at least thirty
        (30) days' written notice by the Corporation of its intention to
        terminate the Director's Association. In the event that the Director
        resumes the performance of substantially all of his or her duties
        hereunder before the termination of his or her Association becomes
        effective, the notice of intent to terminate shall automatically be
        deemed to have been revoked.
    
        Disinterested Board. "Disinterested Board" shall mean the board of
        directors of the Corporation excluding those members of the board of
        directors, if any, who are parties to agreements or arrangements
        identical to or substantially similar to this Agreement.
    
        Association. "Association" shall mean the performance of services by the
        Director on behalf of the Corporation in his/her capacity as a member of
        the board of directors.

 4. Term, Amendment and Termination.

    Term. Subject to subsection (b) below, the terms of this Agreement shall
    terminate upon the earlier of: (i) the date that all obligations of the
    parties hereunder have been satisfied; (ii) April 1, 2012; or (iii) twelve
    (12) months after a Change of Control; provided, however, that the terms of
    this Agreement shall be automatically extended for additional one-year terms
    following the end of the initial period unless the Corporation provides
    written notice at least one month in advance of the expiration of the
    current term. A termination of the terms of this Agreement pursuant to the
    preceding sentence shall be effective for all purposes, except that such
    termination shall not affect the payment or provision of compensation or
    benefits on account of a termination of employment occurring prior to the
    termination of the terms of this Agreement.
    
    Amendment and Termination. Unless a Change of Control has previously
    occurred, except as provided in paragraph 4(a) above, the termination or
    amendment of this Agreement shall not become effective until six (6) months
    from the time the Corporation has provided the Director written notice of
    the amendment or termination, with such amendment or termination to be
    approved by unanimous resolution of the Disinterested Board; provided,
    however, that the Director hereby expressly waives this six (6) month
    delayed effective date with respect to the amendments incorporated herein to
    this Agreement and this Agreement, as amended and restated, shall be
    effective as of April 1, 2011. Notwithstanding the foregoing, if a Change of
    Control occurs during the six (6) month notice period described above, such
    amendment or termination of the Agreement shall not become effective unless
    the Director consents in writing to the amendment or termination. If a
    Change of Control occurs, this Agreement shall no longer be subject to
    amendment, change, substitution, deletion, revocation or termination in any
    respect whatsoever except as provided in paragraph 4(a)(iii) above or to the
    extent the Director consents to such amendment or termination in accordance
    with this paragraph.
    
    Form of Amendment. The Form of any proper amendment or termination of this
    Agreement shall be a written instrument signed by a duly authorized officer
    or officers of the Corporation, certifying that the amendment or termination
    has been approved by the Disinterested Board in accordance with Section
    4(b).

 5. Successors.

    Corporation's Successors. Any successor to the Corporation (whether direct
    or indirect and whether by purchase, lease, merger, consolidation,
    liquidation or otherwise) to all or substantially all of the Corporation's
    business and/or assets shall assume the obligations under this Agreement and
    agree expressly to perform the obligations under this Agreement in the same
    manner and to the same extent as the Corporation would be required to
    perform such obligations in the absence of a succession. For all purposes
    under this Agreement, the term "Corporation" shall include any successor to
    the Corporation's business and/or assets which executes and delivers the
    assumption agreement described in this subsection (a) or which becomes bound
    by the terms of this Agreement by operation of law.
    
    Director's Successors. The terms of this Agreement and all rights of the
    Director hereunder shall inure to the benefit of, and be enforceable by, the
    Director's personal or legal representatives, executors, administrators,
    successors, heirs, distributees, devisees and legatees.

 6. Notice. Notices and all other communications contemplated by this Agreement
    shall be in writing and shall be deemed to have been duly given when emailed
    to the Director's email address, personally delivered or when mailed by U.S.
    registered or certified mail, return receipt requested and postage prepaid.
    In the case of the Director, mailed notices shall be addressed to him/her at
    the home address that was most recently communicated to the Corporation in
    writing. In the case of the Corporation, mailed notices shall be addressed
    to its corporate headquarters, and all notices shall be directed to the
    attention of its Secretary.
 7. Miscellaneous Provisions.

        Waiver. No provision of this Agreement shall be modified, waived or
        discharged unless the modification, waiver or discharge is agreed to in
        writing and signed by the Director and by an authorized officer of the
        Corporation (other than the Director). No waiver by either party of any
        breach of, or of compliance with, any condition or provision of this
        Agreement by the other party shall be considered a waiver of any other
        condition or provision or of the same condition or provision at another
        time.
    
        Whole Agreement. No agreements, representations or understandings
        (whether oral or written and whether express or implied) which are not
        expressly set forth in this Agreement have been made or entered into by
        either party with respect to the subject matter hereof.
    
        Choice of Law. The validity, interpretation, construction and
        performance of this Agreement shall be governed by the laws of the State
        of California.
    
        Severability. The invalidity or unenforceability of any provision or
        provisions of this Agreement shall not affect the validity or
        enforceability of any other provision hereof, which shall remain in full
        force and effect.
    
     a. Arbitration.
    
        Director and the Corporation agree that any dispute or controversy
        arising out of, relating to, or in connection with this Agreement, or
        the interpretation, validity, construction, performance, breach, or
        termination thereof, shall be finally settled by binding arbitration to
        be held in Milpitas, California under the National Rules for the
        Resolution of Employment Disputes supplemented by the Supplemental
        Procedures for Large Complex Disputes, of the American Arbitration
        Association as then in effect (the "Rules"). The parties shall be
        entitled to conduct discovery pursuant to the California Code of Civil
        Procedure. The arbitrator may regulate the timing and sequence of such
        discovery and shall decide any discovery disputes or controversies
        between the Corporation and the Director. The arbitrator may grant
        injunctions or other relief in such dispute or controversy. The decision
        of the arbitrator shall be final, conclusive and binding on the parties
        to the arbitration. Judgment may be entered on the arbitrator's decision
        in any court having jurisdiction.
        
        The arbitrator(s) shall apply California law to the merits of any
        dispute or claim, without reference to rules or conflicts of law.
        
        Unless otherwise provided for by law, the Corporation and the Director
        shall each pay half of the costs and expenses of such arbitration.
        
        THE DIRECTOR HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
        ARBITRATION. THE DIRECTOR UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
        THE DIRECTOR AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, OR RELATING TO,
        OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
        CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
        ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
        THE DIRECTOR'S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF
        ALL DISPUTES RELATING TO ALL ASPECTS OF THIS AGREEMENT.
    
        No Assignment of Benefits. The rights of any person to payments or
        benefits under this Agreement shall not be made subject to option or
        assignment, either by voluntary or involuntary assignment or by
        operation of law, including (without limitation) bankruptcy,
        garnishment, attachment or other creditor's process, and any action in
        violation of this subsection (f) shall be void.
    
        Assignment by Corporation. The Corporation may assign its rights under
        this Agreement to an affiliate, and an affiliate may assign its rights
        under this Agreement to another affiliate of the Corporation or to the
        Corporation provided, however, that no assignment shall be made if the
        net worth of the assignee is less than the net worth of the Corporation
        at the time of assignment. In the case of any such assignment, the term
        "Corporation" when used in a section of this Agreement shall mean the
        Corporation that the Director is actually associated with.
    
        Amendment of Award Agreements. The Corporation and the Director agree
        that the provisions of this Agreement shall supersede any conflicting
        provisions of any equity-based compensation award agreement of the
        Director, and the Corporation and the Director agree to execute such
        further documents as may be necessary to amend any such agreement. With
        respect to equity-based compensation awards granted on or after the date
        hereof, the provisions of this Agreement will apply to such awards
        except to the extent otherwise explicitly provided in the applicable
        equity-based compensation award agreement.
    
        Headings. The headings of sections herein are included solely for
        convenience of reference and shall not control the meaning or
        interpretation of any provisions of this Agreement.
    
        Counterparts. This Agreement may be executed in counterparts, each of
        which shall be deemed an original, but all of which together will
        constitute one and the same instrument.



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Corporation by its duly authorized officer, as of the day and year first
above written.



QUANTUM CORPORATION

DIRECTOR

By /s/ Shawn Hall

___________________________

Name: Shawn Hall

Name:

Title: Senior Vice President, General Counsel

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE OF DIRECTOR CHANGE OF CONTROL AGREEMEENT

